 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
   HEAT FACTORY USA, INC.,                        Case No. 18-cv-1941-WQH-MSB
12 a California corporation,
13               Plaintiff,                       ORDER
14         v.
15 SCHAWBEL TECHNOLOGIES, LLC,
   a Massachusetts limited liability company,
16
              Defendant.
17
18 SCHAWBEL TECHNOLOGIES LLC,
   a Massachusetts limited liability company,
19
                Counter-Claimant,
20
          v.
21
   HEAT FACTORY USA, INC.,
22 a California corporation,
23               Counter-Defendant.
24
     HAYES, Judge:
25
           On April 23, 2019, the Court ordered the parties to submit supplemental
26
     briefing regarding what, if any, bond Schawbel Technologies LLC shall be required
27
28

                                                                      18cv1941-WQH-MSB
                                            -1-
 1 to obtain in connection with this Court’s April 23, 2019 preliminary injunction (ECF
 2 No. 24).
 3     I.       Contentions
 4           Heat Factory contends that as a result of the prospective injunction issued by
 5 the Court, Heat Factory “will suffer substantial losses in terms of unrecoverable fixed
 6 costs, canceled orders, lost future sales, damaged relationships with customers and in
 7 the industry, and other losses.” (ECF No. 28 at 3). Heat Factory asserts that a bond
 8 exceeding $1,000,000 is necessary to protect it from losses it will have incurred if
 9 wrongfully enjoined. Id.
10           Schawbel contends that the Court should waive the bond requirement or require
11 Schawbel to post a bond in an amount not more than $25,000. (ECF No. 29).
12 Schawbel asserts that it cannot afford to obtain a bond for an amount more than
13 $25,000 because it is in “extremely weak financial position” due to Heat Factory’s
14 failure to pay the amounts it is owed under the APA and the License Agreement. Id.
15 at 2.
16     II.      Legal Standard
17           Federal Rule of Civil Procedure 65(c) “invests the district court ‘with discretion
18 as to the amount of security required, if any.’” Jorgensen v. Cassiday, 320 F.3d 906,
19 919 (9th Cir. 2003) (emphasis in original) (quoting Barahona-Gomez v. Reno, 167
20 F.3d 1228, 1237 (9th Cir. 1999)). “The district court may dispense with the filing of
21 a bond when it concludes there is no realistic likelihood of harm to the defendant from
22 enjoining his or her conduct.” Id.
23           When setting the bond amount, the court may consider whether the amount
24 requested by the non-movant would be prohibitively expensive for the movant. See
25 GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1211 (9th Cir. 2000) (“Were we
26 to grant [non-movant’s] request, we would risk denying [movant] access to judicial
27 review since the preliminary injunction would not take effect until [movant] posted
28 the bond. We decline to do so.”).

                                                                             18cv1941-WQH-MSB
                                                 -2-
 1     III.   Ruling of the Court
 2        The injuries Heat Factory asserts it will incur as a result of the prospective
 3 injunction issued in this matter arise from Heat Factory’s inability to continue to
 4 manufacture products under the License Agreement. The Court has found that
 5 Schawbel is likely to prevail on its claim that the License Agreement was terminated
 6 in 2018. (ECF No. 24 at 10). Under these facts, the Court finds that a nominal bond
 7 of $25,000 is appropriate. Schawbel shall file proof that it has obtained a bond in the
 8 amount of $25,000 within ten days of the entry of this Order.
 9   Dated: May 9, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                         18cv1941-WQH-MSB
                                             -3-
